Filed 11/18/20 P. v. Glover CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075105

 v.                                                                      (Super.Ct.No. FVI18001638)

 ROBERT ALLAN GLOVER,                                                    OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Debra Harris,

Judge. Affirmed.

         Kendall Dawson Wasley, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Robert Allan Glover appeals from an order of the San

Bernardino Superior Court revoking his probation. We will affirm.




                                                             1
                                    BACKGROUND

       In June 2019, defendant entered a plea of no contest to a charge of vandalism of

property valued over $400 in violation of Penal Code section 594, subdivision (b)(1).

The court sentenced him to three years in county prison, gave him credit for 180 days,

placed him on mandatory supervision, ordered his release from custody, and ordered him

to appear at the probation department on a specific date.

       The following month, the People petitioned for a warrant for defendant’s arrest

and revocation of his mandatory supervision. They averred that defendant’s whereabouts

were unknown and that he had failed to comply with the court’s order to report to the

probation department. Efforts to locate him had not been successful because he had not

provided a current address, and the last telephone number defendant had provided was

answered by someone who denied knowing him.

       At the conclusion of a March 2020 contested hearing on the petition, the court

ordered defendant’s mandatory supervision revoked.

       Defendant appealed.

                                      DISCUSSION

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S 738, setting forth

statements of the case and facts, and two potential arguable issues: (1) whether the trial

court abused its discretion in admitting hearsay at the revocation hearing, and (2) whether

the trial court abused its discretion in denying defendant a grant of mandatory supervision



                                             2
after it was revoked. Counsel also requested this court to undertake a review of the entire

record.

       When, in an indigent defendant’s first appeal of right, appointed appellate counsel

files an opening brief that does not present an arguable issue, it is well settled that the

appellate court is required to offer the defendant an opportunity to submit a personal

supplemental brief and to review the entire record whether or not the defendant files a

brief. (Wende, supra, 25 Cal.3d at pp. 441-442.)

       We acknowledge People v. Cole (2020) 52 Cal. App. 5th 1023, 1032, review

granted October 14, 2020, S264278, held the constitutional bases for Wende procedures

apply only to a defendant’s direct appeal from the judgment. We also recognize,

however, that we have discretion to exercise our inherent supervisory powers to apply

Wende procedures to appeals from denials of postconviction relief in which appointed

appellate counsel files a no-issues brief. (Cole, at pp. 1038-1039 [Second App. Dist.,

Div. Two, did not review the record and exercised discretion to dismiss the appeal as

abandoned when defendant did not file a supplemental brief]; People v. Flores (2020) 54
Cal. App. 5th 266, 269, 273-274 [Div. Three of this court exercised discretion to conduct

independent review of the record even though defendant did not file a supplemental

brief]; see generally Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 544, fns. 7, 8

[court has inherent power to retain or dismiss an appeal from a conservatorship

proceeding upon receipt of a no-issues brief from appointed counsel].)




                                               3
      In this case, appointed appellate counsel filed a no-issues brief in an indigent

defendant’s appeal from orders made in a postconviction proceeding. We offered

defendant an opportunity to file a personal supplemental brief, which he has not done.

We exercised our discretion to conduct an independent review of the record in keeping

with People v. Kelly (2006) 40 Cal. 4th 106 and found no arguable issues.

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               RAMIREZ
                                                                                         P. J.


We concur:


McKINSTER
                          J.


MILLER
                          J.




                                            4